Citation Nr: 0335273	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  02-18 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the residuals of an 
injury to right elbow.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

Appellant has active military service from August 1953 to 
August 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the St. 
Petersburg, Florida, Regional Office (RO) denying service 
connection for right shoulder and elbow injuries.

Appellant was afforded a hearing before the undersigned 
Veterans Law Judge in June 2003; a transcript of that hearing 
has been associated with the claims folder.  During that 
hearing appellant clarified that he is withdrawing his appeal 
in regard to service connection of the right shoulder injury.  
The Board accordingly confines this review to the remaining 
issue on appeal, appellant's claim for service connection of 
his right elbow disability.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  This law redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
There have also been final regulations promulgated to 
implement the new law.  This change in the law is generally 
considered to be applicable to all claims filed on or after 
the date of enactment of the VCAA, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-465, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000).  Since the 
instant claim was filed in October 2001, the Board applies 
the VCAA to this claim.

Under the VCAA, VA must notify a claimant of the evidence 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (2002); 38 
C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).   

RO sent appellant a VCAA letter in December 2001.  The Board 
notes that the VCAA letter advised appellant that he had a 
60-day time limit in which to submit any evidence, failing 
which his claim would be adjudicated on the basis of 
information already in the file.  Such time limits have been 
determined to be unacceptable in that they curtail the one-
year period allowed claimants by statute.  38 U.S.C.A. 
§ 5103(a) (2002); see also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003) and Disabled American 
Veterans, et. al. v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2002).  He has now had over one year in which 
to submit such evidence.

The VCAA also requires VA to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating a claim.  38 U.S.C.A. § 5.103A(a) (2002); 
38 C.F.R. § 3.159 (c) (2003).  One of the requirements is 
that VA provide a medical examination when necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (2002).  
Specifically, a medical examination is appropriate when the 
information and evidence of record do not contain sufficient 
competent medical evidence to decide the claim, but establish 
that the veteran suffered an event, injury, or disease in 
service and indicate that the claimed disability or symptoms 
may be associated with the established event, injury, or 
disease in service. 38 C.F.R. § 3.159(c)(4) (2003).  

Service medical records document that appellant injured his 
elbow during a parachute jump at Fort Benning, Georgia, on or 
about January 18, 1954.  The service medical record also 
shows follow-up treatment for this elbow injury at Fort 
Bragg, North Carolina, in October 1954 through March 1956, 
three months prior to appellant's discharge.   

There is an indication that appellant had developed the 
problem of a right ulnar nerve that had become hypermobile; 
i.e., the ulnar nerve comes out of the groove of the elbow.  
The Fort Bragg medical records are also sufficiently legible 
to verify that the condition was proximately caused by his 
jump injury at Fort Benning in January 1954 and a second jump 
incident at Fort Bragg on or about October 22, 1954.  The 
records show that military physicians at Fort Bragg 
recommended surgery to address the problem of the hypermobile 
ulnar nerve, but appellant refused to undergo the surgery at 
that time.    

The Fort Bragg clinical records show that treatment for the 
right elbow continued through 1955 and 1956.  

The record therefore, shows an in-service injury.  Three are 
records some decades later which show some elbow pathology.  
It is not clear, however, that there is a medical 
relationship.  Moreover, there is a substantial period for 
which there are no records.

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO must review the claims 
folder and ensure that all VCAA notice 
obligations in regard to appellant's 
claim for PTSD have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003), as well as 38 
U.S.C.A. §§ 5102, 5103, and 5103A 
(2002), 38 C.F.R. § 3.159 (2002), and 
any other legal precedent.  See also 
Quartuccio, op. cit..  If it is 
indicated that there is additional 
evidence to be obtained, the parties 
responsible should undertake to obtain 
that evidence.

2.  The RO should contact the veteran 
to ascertain whether there was any 
medical treatment rendered in the years 
immediately after service and in the 
1960's- 1980's.  If so, attempts to 
obtain those records should be 
undertaken.  The appellant's assistance 
in obtaining these records should be 
requested as needed.  Attempts to 
obtain those records should documented 
in the claims folder.

3.  RO should arrange a VA medical 
examination to determine the etiology of 
appellant's current right elbow 
disability.  All indicated tests should 
be accomplished and all clinical 
findings should be reported in detail.  
The claims folder should be provided to 
the examiner for review prior to the 
examination.  The examiner, after 
reviewing the records of the in-service 
injury and treatment, and after 
examining the veteran should provide an 
opinion as to whether current findings 
more likely than not represent residuals 
of the in-service injury.  The rationale 
for the finding should be set forth.  If 
a determination can not be made without 
resort to speculation, that too should 
be set forth in the claims folder.

4.  After completing any necessary 
development in addition to that listed 
above, the RO should re-adjudicate 
appellant's claim for service 
connection for right elbow disability. 

Thereafter, to the extent the benefits sought are not 
granted, the appellant and his representative should be 
provided with a supplemental statement of the case, and 
afforded a reasonable opportunity to respond thereto.  The 
case should then be returned to the Board for further 
appellate consideration, if in order.  No action is required 
of the appellant until he is notified.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




